SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 27, 2007 SINO-AMERICAN DEVELOPMENT CORPORATION (Exact name of registrant as specified in Charter) Nevada 0-26760 20-5065416 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (Address of Principal Executive Offices) (310) 208-1182 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward Looking Statements This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements.Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other risk factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. In this Form 8-K, references to “we,” “our,” “us,” “Company,” “Sino-American Development,” “Registrant” refer to Sino-American Development Corporation, a Nevada corporation. - 2 - Item 1.01 Entry into a Material Definitive Agreement. On September 27, 2007, Sino-American Development Corporation (“Registrant”) entered into anAgreement and Plan of Reorganization (the “Agreement”) with Sino-American Holdings, Inc., a Nevada corporation and a wholly-owned subsidiary (“Sino-American Holdings”), to effectuate a spin-off of the Registrant’s real estate business to Sino-American Holdings. Under the terms of the Agreement, the Registrant will transfer 100% of the capital stock of Town House Land Limited, a Hong Kong corporation (“Town House”) which holds all of the assets and liabilities of its entire business, including real estate development operations and real estate holdings in the United States and China, to Sino-American Holdings. After giving effect to the spin-off, Sino-American Holdings, a privately held Nevada corporation, will acquire and hold all of the assets and assume all of the liabilities of the Registrant’s real estate development business and properties, and the Registrant shall remain a public reporting company with no assets or liabilities. The Agreement and the transactions contemplated by it were unanimously approved by the boards of the directors of both the Registrant and Sino-American Holdings on September 25, 2007. Background In December 2006, the Registrant entered into a Stock Purchase Agreement with twenty-two accredited investors (collectively, the “Stockholders”) pursuant to which the Registrant issued 12,505,000 shares of the Registrant’s common stock, par value $0.001, in the aggregate to the Stockholders. The Stockholders concurrently entered into a separate Stock Purchase Agreement with four stockholders of the Registrant (collectively, the “Principals”), pursuant to which the Stockholders acquired all 25,005,042of the shares of the Registrant’s common stock held by the Principals.Immediately prior to the sale and transfer of their stock to the stockholders, the Principals held eighty-eight percent (88%) of the issued and outstanding stock of the Registrant. The Principals and the Stockholders agreed under the Stock Purchase Agreement that the Registrant’s business would be spun off, such that the Stockholders would acquire control over the public reporting Registrant with no assets remaining in the Registrant.Specifically, under the Stock Purchase Agreement, the parties agreed that immediately after the closing of any transaction (such as a reverse takeover transaction) whereby the Registrant acquires control and ownership of another company, the Registrant would at such time distribute and spin off all of the shares of Town House to the stockholders of the Registrant , excluding the Stockholders.The parties further agreed that in preparation for such reorganization, all of the Registrant’s assets and liabilities would be transferred to Town House, pursuant to an Assignment and Assumption Agreement. - 3 - On January 11, 2007, the Registrant conducted a 17-to-1 reverse stock split of all of its shares of common stock. As a result, the Stockholders thereafter held an aggregate of 2,206,494 shares of Common Stock, representing approximately 91.74% of the issued and outstanding stock.
